DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Eamonn Trainor (Reg. No. 64,916, Tel. No. 518-505-1398) on 23 March 2022.
The application has been amended as follows:
In claim 9, line 23, “vaccum pump” is changed to --vacuum pump--.
	In claim 11, line 4, “a test execution chamber” is changed to --a test execution chamber, wherein the test execution chamber comprises first and second execution chambers--.

In claim 12, line 4, “operational voltage of the one or more gas leak detector test samples” is changed to --operational voltage supplied to the one or more gas leak detectors--.
12, line 6, “deccrease" is changed to --decrease--.

In claim 13, line 2, “system in communication” is changed to --system is in communication--.

In claim 15, line 1, “wherein the test execution chamber comprises a first chamber and a second chamber,” is deleted.

In claim 16, line 3, “a ethanol” is changed to --an ethanol--.
	In claim 16, line 3, “a acetone” is changed to --an acetone--.
In claim 16, line 4, “a sulfur” is changed to --and a sulfur--.

In claim 19, line 3, “leak detector test samples” is changed to --leak detector--.
In claim 19, lines 3-5, the cooling system, the heating system, the humidifier, the dryer, the sampling pumps, the vaccum pump, the circulation pump, the density” is changed to --a cooling system, a heating system, a humidifier, a dryer, the sampling pumps, a vacuum pump, a circulation pump, a density--.
In claim 19, line 6, “the status” is changed to --a status--.
In claim 19, line 7, “the test execution” is changed to --a test execution--.
In claim 19, line 7, “the performance” is changed to --a performance--.

In claim 20, line 5, “a ethanol” is changed to --an ethanol--.
	In claim 20, line 6, “a acetone” is changed to --an acetone--.
20, line 6, “a sulfur” is changed to --and a sulfur--.

In claim 21, line 3, “operational voltage of” is changed to --operational voltage--.
In claim 21, line 4, “test samples” is deleted.
In claim 21, line 6, “deccrease” is deleted.

In claim 22, lines 5-6, “wherein the one or more gas leak detector test samples are carbon monoxide and flammable gases. leakage detectors.” is changed to --wherein the one or more gas leak detectors are carbon monoxide and flammable gases leakage detectors--.

In claim 25, line 3, “a an ethanol gas, a toluene gas, a an acetone gas” is changed to --an ethanol gas, a toluene gas, an acetone gas--.

In claim 26, line 5, “a the data logger” should be changed to --the data logger--.

Allowable Subject Matter
Claims 9 and 11-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 9 and 11, the closest prior art references, Matsui (JP H11183462 A) (hereinafter Matsui) and Kao et al. (US 2018/0335409 A1) (hereinafter Kao), teach various limitations found in the claims, as described in the Office Action mailed on 26 January 2022. The prior art fails to teach or provide motivation for 
Regarding claims 21-27, they are dependent on claim 9.
Regarding claims 12-20, they are dependent on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DAVID Z HUANG/           Primary Examiner, Art Unit 2861